Case: 1:18-cv-02624 Document #: 210 Filed: 04/02/20 Page 1 of 1 PageID #:2823

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Adam Gray
                                    Plaintiff,
v.                                                       Case No.: 1:18−cv−02624
                                                         Honorable John Z. Lee
Elizabeth K. Barton, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 2, 2020:


       MINUTE entry before the Honorable John Z. Lee: Pursuant to the Second
Amended General Order 20−0012, In re: Coronovirus COVID−19 Public Emergency
(dated Mar. 30, 2020), the status and motion hearing set for 4/16/20 is hereby stricken.
The Court will issue an order scheduling a status hearing at a future date.Mailed notice(ca,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
